

116 HR 8966 IH: COVID–19 Vaccine Awareness Support Act of 2020
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8966IN THE HOUSE OF REPRESENTATIVESDecember 14, 2020Mr. Wenstrup (for himself, Mr. Kind, Mr. Marshall, Mr. Peters, Mr. Joyce of Pennsylvania, Mr. Kim, Mr. Dunn, and Mr. Sires) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for a vaccine safety public awareness campaign.1.Short titleThis Act may be cited as the COVID–19 Vaccine Awareness Support Act of 2020.2.Vaccine safety public awareness campaign(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention and in coordination with the Office of Minority Health and the Federal Office of Rural Health Policy of the Department of Health and Human Services, and, as appropriate, with the relevant Offices of Minority Health of the Department of Health and Human Services, the National Institute on Minority Health and Health Disparities, and the Indian Health Service, shall establish grant funding opportunities for eligible entities to carry out a national, evidence-based campaign to disseminate COVID–19 vaccination information.(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall—(1)be a State, local, Tribal, or territorial health department, an urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)), a nonprofit community-based organization, or a nonprofit faith-based organization; and(2)agree to—(A)work in consultation with relevant State and local health officials, health care providers, health care facilities, and other appropriate stakeholders to carry the campaign under this section; and(B)submit to the Secretary, within 30 days of receipt of a grant, a proposed plan for use of the grant funds.(c)Use of funds(1)In generalEntities receiving a grant under this section shall use such grant funds to—(A)increase awareness and knowledge of the safety and effectiveness of vaccines approved or authorized by the Food and Drug Administration for the prevention and control of COVID–19 and the benefit of receiving a COVID–19 vaccine;(B)provide information on where the vaccine can be obtained; and(C)create multilingual and culturally appropriate messaging to disseminate scientific and evidence-based information related to vaccines.(2)Details of campaignsInformation disseminated by an entity receiving a grant under this section shall—(A)be based on available scientific evidence;(B)increase awareness and knowledge of COVID–19, including countering stigma associated with COVID–19;(C)improve information on the availability of COVID–19 vaccines, including countering misinformation and disinformation with evidence-based scientific rebuttals; and(D)improve awareness and knowledge of coverage of COVID–19 vaccines.(d)PrioritizationIn awarding grants under this section, the Secretary shall give priority to eligible entities in either urban or rural communities (or a combination of urban and rural communities) that serve vulnerable populations, including communities of color, which may include low-income, uninsured, and medically underserved individuals or populations with historically low rates of receiving vaccines.(e)TimingThe Secretary shall awards the grants under this section not later than 30 days after the earlier of—(1)the date on which the Food and Drug Administration licenses a COVID–19 vaccine under section 351 of the Public Health Service Act (42 U.S.C. 262); or(2)the date on which a manufacturer begins to distribute a COVID–19 vaccine to public or private entities pursuant to an emergency use authorization under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3).(f)EvaluationThe Secretary shall—(1)conduct qualitative assessments regarding the campaign under this section; and(2)not later than one year after the date of enactment of this Act, prepare and submit to the Committee on Appropriations and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives an evaluation of the campaign under this section.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2021.